American Beacon Large Cap Value Fund Advisor Class AMR Class Institutional Class Investor Class Retirement Class Y Class Supplement dated November 1, 2010 to the Statement of Additional Information dated March 1, 2010 as Amended May 4, 2010 The information below supplements the Statement of Additional Information dated March 1, 2010, as amended May 4, 2010, and is in addition to any other supplement(s): In the Portfolio Managers section under Metropolitan West Capital Management, LLC, references to Howard Gleicher are removed. ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
